Exhibit 10.2

AMENDMENT NO. 4 TO THE CREDIT AGREEMENT

Dated as of November 8, 2006

AMENDMENT NO. 4 TO THE CREDIT AGREEMENT (this “Amendment”) among CHIQUITA BRANDS
L.L.C., a Delaware limited liability company (the “Borrower”), CHIQUITA BRANDS
INTERNATIONAL, INC., a New Jersey corporation (“Holdings”), the banks, financial
institutions and other institutional lenders parties to the Credit Agreement
referred to below (collectively, the “Lenders”) and WACHOVIA BANK, NATIONAL
ASSOCIATION, as Administrative Agent (in such capacity, the “Administrative
Agent”).

PRELIMINARY STATEMENTS:

(1) WHEREAS, the Borrower, Holdings, the Lenders and the Administrative Agent
have entered into a Credit Agreement dated as of June 28, 2005, as amended by
Amendment No. 1 dated as of November 18, 2005, Amendment No. 2 dated as of
February 9, 2006 and Amendment No. 3 dated as of June 6, 2006 (such Credit
Agreement, as so amended, the “Credit Agreement”; capitalized terms not
otherwise defined in this Amendment being used with the same meanings as
specified in the Credit Agreement);

(2) WHEREAS, the Borrower has requested that the Lenders amend the Credit
Agreement as described below;

(3) WHEREAS, the Lenders have agreed, subject to the terms and conditions
hereinafter set forth, to amend the Credit Agreement as set forth below.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the sufficiency and receipt of which are hereby acknowledged, the
parties hereto hereby agree as follows:

SECTION 1. Amendments to the Credit Agreement. The Credit Agreement is,
effective as of September 30, 2006 and subject to the satisfaction of the
conditions precedent set forth in Section 2 hereof, hereby amended as follows:

(a) The definition of “EBITDA” in Section 1.01 of the Credit Agreement is hereby
amended in its entirety to read as follows:

“EBITDA” shall mean, for any period, Net Income for such period of a Person and
its Subsidiaries determined on a consolidated basis in accordance with GAAP
plus, without duplication, and (in the case of clauses (a) through (g) only) to
the extent deducted in determining such Net Income for such period, the sum of
the following for such period: (a) Interest Expense net of interest income for
such period, (b) income tax expense for such period, (c) depreciation and
amortization expense for such period, (d) extraordinary items of non-cash loss
for such period, (e) non-cash writedowns, including any non-cash asset
impairment charges under SFAS No. 142, (f) costs incurred subsequent to
September 30, 2006 related to restoring consumer confidence in spinach and
packaged salad products in an



--------------------------------------------------------------------------------

aggregate amount not to exceed $6,000,000, (g) non-cash stock based compensation
expense, and (h) the costs and expenses listed on Schedule 1.01-1 for the
applicable periods referred to therein, and minus, without duplication, and to
the extent added in determining such Net Income for such period, the aggregate
amount of extraordinary items of income. Pro forma credit shall be given for any
acquired Person’s EBITDA or the identifiable EBITDA of identifiable business
units or operations acquired during such period calculated in a similar fashion
(so long as such acquisition was permitted by this Agreement) as if owned on the
first day of the applicable period; and any Person or identifiable business
units or operations sold, transferred or otherwise disposed of during such
period will be treated as if not owned during the entire applicable period. When
calculating EBITDA for purposes of determining compliance with the terms and
covenants of this Agreement, EBITDA shall be calculated without giving effect to
(i) the amortization of any expenses incurred by any of the CBII Entities in
connection with the Existing Credit Agreement (including the “Credit Documents”
referred to therein), the Credit Documents referred to herein, the offering of
the Senior Notes (7.5%) and the Senior Notes (8.875%), and in each such case the
application of the proceeds therefrom, (ii) any costs or expenses incurred by
any of the CBII Entities in connection with the tender and consent solicitation
for the Senior Notes (10.56%) and the write-off of any debt issuance costs in
connection therewith for any period prior to December 31, 2004, (iii) any
after-tax income or loss from discontinued operations to the extent established
on or before the Effective Date, (iv) the pre-tax loss from the sale of the
Colombian Operations, and (v) any costs and expenses incurred by any of the
Borrower Entities in connection with (A) any Permitted Acquisition, in an
aggregate amount for all Permitted Acquisitions not to exceed $10,000,000 and
(B) the Acquisition. Notwithstanding the foregoing, EBITDA for the Companies and
their respective Subsidiaries for the four fiscal quarter period ended March 31,
2005 shall be deemed as set forth on Schedule 1.01 hereto for purposes of this
Agreement.

(b) The definition of “Fixed Charge Coverage Ratio” in Section 1.01 of the
Credit Agreement is hereby amended by inserting the following sentence at the
end of such definition: “Anything contained herein to the contrary
notwithstanding, the calculation of “net lease expense,” “net rent expense” and
“Fixed Charges” shall exclude that portion of any lease or rent expense arising
under any timecharter or spot charter of ocean going vessels to the extent
reasonably determined by the Borrower to be attributable to expenses related to
the operation of such vessel and not to the lease or rental of the vessel
itself.”

(c) The definition of “Fixed Charges” in Section 1.01 of the Credit Agreement is
hereby amended by (i) amending clause (a) to read as follows: “(a) cash Interest
Expense net of cash interest income for such period (excluding the amortization
of any expenses incurred by any of the CBII Entities in connection with the
Existing Credit Agreement (including the “Credit Documents” referred to
therein), the Credit Documents referred to herein, the offering of the Senior
Notes (7.5%) and the Senior Notes (8.875%), and in each such case the
application of the proceeds therefrom),”, and (ii) amending clause (d) thereof
to read as follows: “(d) Distributions and dividends, or cash advances or



--------------------------------------------------------------------------------

any other funds, however characterized, paid by any Borrower Entity to CBII
pursuant to Section 5.02(f)(ii)(y), excluding dividend payments of $4.2 million
in each of the first three quarters of 2006”.

(d) The definition of “Net Cash Proceeds” in Section 1.01 of the Credit
Agreement is hereby amended by inserting “or for the benefit of” before “any of
the CBII Entities” in the second line of clause (a) thereof.

(e) The definition of “Revolving Loan Pricing Grid” in Section 1.01 of the
Credit Agreement is hereby amended in its entirety to read as follows:

“Revolving Loan Pricing Grid” shall mean:

Revolving Loan Pricing Grid

(rates are expressed in basis points (bps) per annum)

 

Tier

  

Consolidated Leverage Ratio

  

Applicable Margin

for LIBOR Loans

under the Revolving

Loan Facility (bps)

  

Applicable
Margin for Base

Rate Loans under

the Revolving
Loan Facility
(bps)

  

Commitment

Fee Percentage

(bps)

1

   < 2.25    125    25    25

2

   > 2.25 < 2.75    175    75    30

3

   > 2.75 < 3.25    200    100    37.5

4

   > 3.25 < 3.75    225    125    50

5

   > 3.75 < 4.25    250    150    50

6

   > 4.25< 5.25    275    175    50

7

   > 5.25    300    200    50

Any increase or decrease in the Applicable Margin for Revolving Loans or the
Commitment Fee Percentage resulting from a change in the Consolidated Leverage
Ratio shall become effective as of the fifth Business Day following the date a
Compliance Certificate is required to be delivered pursuant to Sections 5.01(a)
or 5.02(d)(ii); provided, however, that if no Compliance Certificate is
delivered within three days of when due in accordance with such Sections, then
Tier 7 of the Revolving Loan Pricing Grid shall apply as of the date of the
failure to deliver such Compliance Certificate until such time as the Borrower
delivers a Compliance Certificate in the form of Exhibit G-1 (in respect of
Section 5.01(a)) or Exhibit G-2 (in respect of Section 5.02(d)(ii)) hereto and
after such delivery the Applicable Margin for Revolving Loans and the Commitment
Fee Percentage shall be based on the Consolidated Leverage Ratio indicated on
such Compliance Certificate until such time as the Applicable Margin for
Revolving Loans and the Commitment Fee Percentage are further adjusted as set
forth in this definition. Anything contained herein to the contrary
notwithstanding, Tier 7 of the Revolving Loan Pricing Grid shall apply for the



--------------------------------------------------------------------------------

period commencing on November 8, 2006 until such time as the Borrower delivers
copies of the audited consolidated Financial Statements of the Borrower Entities
and unqualified opinions of accountants for the fiscal year 2006 in accordance
with Section 5.01(a)(ii) and after such delivery the Applicable Margin for
Revolving Loans and the Commitment Fee Percentage shall be based on the
Consolidated Leverage Ratio as set forth in this definition.”

(f) The definition of “Term Pricing Grid” in Section 1.01 of the Credit
Agreement is hereby amended in its entirety to read as follows:

“Term Pricing Grid” shall mean:

Term Pricing Grid

(rates are expressed in basis points (bps) per annum)

 

Tier

  

Consolidated Leverage Ratio

  

Applicable Margin for

LIBOR Loans under the

Term Facilities (bps)

  

Applicable Margin for Base

Rate Loans under the Term

Facilities (bps)

1

   < 3.50    200    100

2

   > 3.50 < 5.25    225    125

3

   > 5.25    300    200

Any increase or decrease in the Applicable Margin for Term B Loans and Term C
Loans resulting from a change in the Consolidated Leverage Ratio shall become
effective as of the fifth Business Day following the date a Compliance
Certificate is required to be delivered pursuant to Sections 5.01(a) or
5.02(d)(ii); provided, however, that if no Compliance Certificate is delivered
within three days of when due in accordance with such Sections, then Tier 3 of
the Term Pricing Grid shall apply as of the date of the failure to deliver such
Compliance Certificate until such time as the Borrower delivers a Compliance
Certificate in the form of Exhibit G-1 (in respect of Section 5.01(a)) or
Exhibit G-2 (in respect of Section 5.02(d)(ii)) hereto and after such delivery
the Applicable Margin for Term B Loans and Term C Loans shall be based on the
Consolidated Leverage Ratio indicated on such Compliance Certificate until such
time as the Applicable Margin for Term B Loans and Term C Loans are further
adjusted as set forth in this definition. Anything contained herein to the
contrary notwithstanding, Tier 3 of the Term Pricing Grid shall apply for the
period commencing on November 8, 2006 until such time as the Borrower delivers
copies of the audited consolidated Financial Statements of the Borrower Entities
and unqualified opinions of accountants for the fiscal year 2006 in accordance
with Section 5.01(a)(ii) and after such delivery the Applicable Margin for the
Term B Loans and Term C Loans shall be based on the Consolidated Leverage Ratio
as set forth in this definition.”



--------------------------------------------------------------------------------

(g) Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions in correct alphabetical order:

“Covenant Election” means that (a) the Borrower Leverage Ratio as of the fiscal
quarter most recently ended is less than 3.25 to 1.00 and (b) the Borrower has
delivered a written notice (an “Election Notice”) to the Administrative Agent,
in form and substance satisfactory to the Agent, stating that the Borrower is
making a “Covenant Election” for purposes of this Agreement. Any Covenant
Election shall be irrevocable once made. The delivery of an Election Notice by
the Borrower to the Administrative Agent at a time when the condition set forth
in clause (a) above has not been met shall constitute an Event of Default.

“Gross Sale Proceeds” means, with respect to any asset sale, the aggregate cash
proceeds, Temporary Cash Investments and other cash equivalents received by or
for the benefit of any of the CBII entities (including, without limitation, any
cash, Temporary Cash Investments and other cash equivalents received upon the
sale or other disposition of any non-cash consideration received in any asset
sale).

“Lender Sale Proceeds” means, with respect to any sale or other disposition of
any assets described on Schedule 2.06(c)(ii), an amount equal to (a) 80% of the
Gross Sale Proceeds, minus (b) the amount equal to the difference between the
Gross Sale Proceeds and the Net Cash Proceeds.

(h) Section 2.06(c)(ii) of the Credit Agreement is hereby amended by:

(i) inserting the following in the second sentence thereof after the words
“Notwithstanding the foregoing”: “, and excluding any Lender Sale Proceeds (up
to a maximum of $80,000,000),”; and

(ii) inserting the following sentence at the end of such section: “Anything
contained herein to the contrary notwithstanding, all Lender Sale Proceeds (up
to a maximum of $80,000,000) shall be subject to the prepayment requirements of
the first sentence of this Section 2.06(c)(ii) without regard to any exclusions,
exceptions or qualifications in such sentence (including, without limitation,
any requirement that only the amount of Net Cash Proceeds in excess of
$15,000,000 in any fiscal year shall be subject to such prepayment), and such
Lender Sale Proceeds (up to a maximum of $80,000,000) shall require such
prepayment on a dollar-for-dollar basis which shall be applied as set forth in
Section 2.06(e)”.

(i) Section 5.02(a)(i) of the Credit Agreement is hereby amended by adding
before the period at the end thereof the following: “; provided, however, that
from and after September 30, 2006, unless a Covenant Election has been made, in
addition to the restrictions set forth in clauses (A) through (C) above, which
shall at all times continue to apply, the Borrower shall not, and shall not
permit the Borrower Entities to, create, incur, assume or permit to exist any
Indebtedness (including, without limitation, Indebtedness from additional
Borrowings under the Credit Agreement) except (1) Indebtedness existing on
September 30, 2006 (which shall be described in a schedule to be delivered by
the Borrower to the Administrative Agent prior to December 31, 2006) and
renewals and extensions thereof that do not increase the amount thereof,
(2) Indebtedness owing to any Borrower Entity or any Subsidiary of any Borrower
Entity incurred in the ordinary course of business



--------------------------------------------------------------------------------

consistent with past practices, (3) Revolving Loan Borrowings and Letters of
Credit under the Revolving Loan Facility in the ordinary course of business
consistent with past practices (including, without limitation, Letters of Credit
issued in connection with any judgments, performance bonds, appeal bonds and
other similar instruments that may arise or be issued), (4) obligations as
lessee under operating leases entered into in the ordinary course of business
consistent with past practices, (5) obligations in respect of deferred purchase
price of property or services or under conditional sale or other title retention
agreements related to Capital Expenditures permitted hereunder in an aggregate
principal amount not to exceed $10 million, (6) Indebtedness incurred or assumed
in connection with Permitted Acquisitions in an aggregate principal amount not
to exceed $20 million for the fiscal year ending December 31, 2006 and each
fiscal year thereafter, and (7) other Indebtedness in an aggregate principal
amount not to exceed $10 million.”

(j) Section 5.02(c)(ix) of the Credit Agreement is hereby amended by
(i) changing the reference to “clause (viii)” in the fourth line thereof to
“clause (ix)”, and (ii) inserting in the third line thereof before the words “no
later” the following: “the Borrower shall be in Pro Forma Compliance with all
Financial Covenants after giving effect to such Permitted Asset Disposition
and”.

(k) Section 5.02(d)(ii)(B) of the Credit Agreement is hereby amended by deleting
“$100,000,000” and inserting the following in lieu thereof: “(1) for any
acquisition occurring on or before September 30, 2006 or after a Covenant
Election has been made, $100,000,000, or (2) otherwise, $50,000,000.”

(l) Section 5.02(f)(ii)(z)(ii) is hereby amended by inserting after “Pro Forma
Compliance with all Financial Covenants” the following: “and a Covenant Election
has been made”.

(m) Section 5.03(a) of the Credit Agreement is hereby amended in its entirety to
read as follows:

“(a) Borrower Leverage Ratio. So long as a Covenant Election has not been made,
the Borrower shall not permit the Borrower Leverage Ratio (i) at the end of the
fiscal quarter ended on December 31, 2006 to be greater than 4.0 to 1.0, (ii) at
the end of the fiscal quarter ended on March 31, 2007 to be greater than 4.75 to
1.0, (iii) at the end of the fiscal quarter ended on June 30, 2007 or
September 30, 2007 to be greater than 4.25 to 1.0, (iv) at the end of the fiscal
quarter ended on December 31, 2007 to be greater than 3.75 to 1.0, (v) at the
end of the fiscal quarter ended on March 31, 2008 or June 30, 2008 to be greater
than 3.25 to 1.0, or (vi) at the end of any fiscal quarter ended thereafter to
be greater than 3.0 to 1.0, provided that if a Covenant Election has been made,
the ratio in clauses (i)-(iv) shall be deemed to be 3.25 to 1.0.”



--------------------------------------------------------------------------------

(n) Section 5.03(b) of the Credit Agreement is hereby amended in its entirety to
read as follows:

“(b) Consolidated Leverage Ratio. The Borrower shall not permit the Consolidated
Leverage Ratio (i) at the end of the fiscal quarter ended on December 31, 2006
to be greater than 7.25 to 1.0, (ii) at the end of the fiscal quarter ended on
March 31, 2007 to be greater than 8.50 to 1.0, (iii) at the end of the fiscal
quarter ended on June 30, 2007 to be greater than 8.0 to 1.0, (iv) at the end of
the fiscal quarter ended on September 30, 2007 to be greater than 7.75 to 1.0,
(v) at the end of the fiscal quarter ended on December 31, 2007 to be greater
than 6.50 to 1.0, (vi) at the end of the fiscal quarter ended on March 31, 2008
or June 30, 2008 to be greater than 6.0 to 1.0, (vii) at the end of the fiscal
quarter ended on September 30, 2008 to be greater than 5.50, or (vi) at the end
of any fiscal quarter ended thereafter to be greater than 5.25 to 1.0.”

(o) Section 5.03(c) of the Credit Agreement is hereby amended in its entirety to
read as follows:

“(c) Fixed Charge Coverage Ratio. The Borrower shall not permit the Fixed Charge
Coverage Ratio (i) at the end of the fiscal quarter ended on December 31, 2006
to be less than 1.30 to 1.0, (ii) at the end of any fiscal quarter ended after
December 31, 2006 through and including the fiscal quarter ended on
September 30, 2007 to be less than 1.25 to 1.0, or (iii) at the end of any
fiscal quarter ended thereafter to be less than 1.30 to 1.0.”

(p) Section 5.03(d) of the Credit Agreement is hereby amended by deleting
“$150,000,000” and inserting the following in lieu thereof: “(i) for the fiscal
year ending December 31, 2006, and each fiscal year thereafter, unless a
Covenant Election has been made, $80,000,000 or (ii) for any subsequent fiscal
year, if a Covenant Election has been made, $150,000,000.”

(q) Schedule 1.01-1 attached hereto is hereby added to the Credit Agreement as
Schedule 1.01-1 thereto.

(r) Schedule 2.06(c)(ii) attached hereto is hereby added to the Credit Agreement
as Schedule 2.06(c)(ii) thereto.

(s) Schedule 5.02(f)(ii) of the Credit Agreement is hereby amended by deleting
the item for “Advances from Borrower.”

SECTION 2. Conditions of Effectiveness. (a) Section 1 of this Amendment shall
become effective as of September 30, 2006 when, and only when, each of the
following conditions set forth in this Section 2 shall have been satisfied:
(i) the Administrative Agent shall have received (A) counterparts of this
Amendment executed by the Borrower and the Required Lenders or, as to any of
such Lenders, advice satisfactory to the Administrative Agent that such Lender
has executed this Amendment, (B) counterparts of the Consent attached hereto
executed by each of the Loan Parties (other than the Borrower), (C) evidence of
corporate authorization for each Loan Party satisfactory to the Administrative
Agent, and (D) an opinion of Skadden, Arps, Slate, Meagher & Flom LLP, counsel
to the Loan Parties, in form and substance satisfactory to the Administrative
Agent and its counsel; (ii) the Borrower shall have paid to the Administrative



--------------------------------------------------------------------------------

Agent (A) for the benefit of the applicable Lenders, a fee equal to an agreed
amount based on the aggregate Commitments of each Lender that has executed and
delivered this Amendment on or before 5:00 p.m. (New York time) on November 8,
2006, and (B) for the benefit of the Administrative Agent and its affiliates,
all fees then payable and all reasonable out-of-pocket costs and expenses
(including the reasonable fees, charges and disbursements of counsel to the
Administrative Agent) of the Administrative Agent and its affiliates incurred in
connection, and in accordance, with the Credit Documents (including this
Amendment) to the extent invoiced; and (iii) no Default shall have occurred and
be continuing, or would occur as a result of the transactions contemplated by
this Amendment (hereinafter, the “Fourth Amendment Effective Date”).

SECTION 3. Representations and Warranties of the Borrower. Each of Holdings and
the Borrower represents and warrants as follows:

(a) The execution, delivery and performance by it of this Amendment, the
execution, delivery and performance of the Consent by the Loan Parties signatory
thereto and the performance by each Loan Party of each Credit Document (as
amended by this Amendment) to which such Person is a party, are within such Loan
Party’s corporate or other powers, have been duly authorized by all necessary
actions on the part of such Loan Party, and do not and will not (i) violate any
Requirement of Law applicable to such Loan Party, (ii) violate any provision of,
or result in the breach or the acceleration of, or entitle any other Person to
accelerate (whether after the giving of notice or lapse of time or both), any
Contractual Obligation of such Loan Party, (iii) result in the creation or
imposition of any Lien (or the obligation to create or impose any Lien) upon any
property, asset or revenue of such Loan Party (except such Liens as may be
created in favor of the Administrative Agent for the benefit of itself and the
Lenders pursuant to this Agreement or the other Credit Documents) or
(iv) violate any provision of any existing law, rule, regulation, order, writ,
injunction or decree of any court or Governmental Authority to which it is
subject, except in each case in each of clauses (i), (ii), (iii) and (iv) where
such breach or violation could not reasonably be expected to have a Material
Adverse Effect.

(b) This Amendment and the Consent attached hereto, when delivered hereunder,
will have been duly executed and delivered by each Loan Party that is party
thereto. This Amendment and the Consent attached hereto, when so delivered, will
constitute a legal, valid and binding obligation of each such Loan Party,
enforceable against such Loan Party in accordance with its terms, except as
limited by Debtor Relief Laws relating to or affecting the enforcement of
creditors’ rights generally and general principles of equity.

SECTION 4. Reference to and Effect on the Credit Agreement, the Notes and the
Credit Documents. (a) On and after each of the Fourth Amendment Effective Date,
each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Credit Agreement, and each
reference in the Notes and each of the other Credit Documents to “the Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement, as
amended by this Amendment.



--------------------------------------------------------------------------------

(b) The Credit Agreement, the Notes and each of the other Credit Documents, in
each case as specifically amended by this Amendment, are and shall continue to
be in full force and effect and are hereby in all respects ratified and
confirmed. Each of Holdings and the Borrower hereby (i) confirms and agrees that
the pledge and security interest in the Collateral granted by it pursuant to the
Security Documents to which it is a party shall continue in full force and
effect, and (ii) acknowledges and agrees that such pledge and security interest
in the Collateral granted by it pursuant to such Security Documents shall
continue to secure the Obligations purported to be secured thereby, as amended
or otherwise affected hereby.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Credit
Documents, nor constitute a waiver of any provision of any of the Credit
Documents.

SECTION 5. Costs, Expenses. The Borrower agrees to pay all reasonable
out-of-pocket costs and expenses of the Administrative Agent incurred in
connection with the preparation, execution, delivery and any modification of
this Amendment and the other instruments and documents to be delivered by any
Loan Party hereunder (including, without limitation, the reasonable fees and
expenses of external counsel for the Administrative Agent) in accordance with
the terms of Section 8.02 of the Credit Agreement.

SECTION 6. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
shall be effective as delivery of a manually executed counterpart of this
Amendment.

SECTION 7. Governing Law; Submission to Jurisdiction. This Amendment shall be
governed by, and construed in accordance with, the laws of the State of
New York. Each of the Borrower and Holdings hereby irrevocably submits to the
non-exclusive jurisdiction of the courts of the State of New York, New York
county and the courts of the United States of America located in the Southern
District of New York and hereby agrees that any legal action, suit or proceeding
arising out of or relating to this Amendment may be brought against them in any
such courts.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

BORROWER:

CHIQUITA BRANDS L.L.C.,

a Delaware limited liability company

By:  

/s/Jeffrey M. Zalla

Name:   Jeffrey M. Zalla Title:   Senior Vice President and   Chief Financial
Officer HOLDINGS:

CHIQUITA BRANDS INTERNATIONAL, INC.,

a New Jersey corporation

By:  

/s/Jeffrey M. Zalla

Name:   Jeffrey M. Zalla Title:   Senior Vice President and   Chief Financial
Officer



--------------------------------------------------------------------------------

Wachovia Bank, N.A., as Administrative Agent By:  

/s/ Mark S. Supple

Name:   Mark S. Supple Title:   Vice President



--------------------------------------------------------------------------------

CONSENT AND CONFIRMATION

Dated as of November 8, 2006

Each of the undersigned hereby consents to the foregoing Amendment and hereby
(a) confirms and agrees that notwithstanding the effectiveness of such
Amendment, each Credit Document to which it is a party is, and shall continue to
be, in full force and effect and is hereby ratified and confirmed in all
respects, except that, on and after effectiveness of such Amendment, each
reference in the Credit Documents to the “Credit Agreement”, “thereunder”,
“thereof” or words of like import shall mean and be a reference to the Credit
Agreement, as amended by such Amendment, (b) confirms and agrees that the pledge
and security interest in the Collateral granted by it pursuant to the Security
Documents to which it is a party shall continue in full force and effect, and
(c) acknowledges and agrees that such pledge and security interest in the
Collateral granted by it pursuant to such Security Documents shall continue to
secure the Obligations purported to be secured thereby, as amended or otherwise
affected hereby.

This Consent and Confirmation shall be governed by, and construed in accordance
with, the laws of the State of New York. Each of the undersigned hereby
irrevocably submits to the non-exclusive jurisdiction of the courts of the State
of New York, New York county and the courts of the United States of America
located in the Southern District of New York and hereby agrees that any legal
action, suit or proceeding arising out of or relating to the foregoing Amendment
and this Consent and Confirmation may be brought against them in any such
courts. This Consent and Confirmation may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement. Delivery of an
executed counterpart of a signature page to this Consent and Confirmation by
telecopier shall be effective as delivery of a manually executed counterpart of
this Consent and Confirmation.



--------------------------------------------------------------------------------

CHIQUITA BRANDS L.L.C. CHIQUITA BRANDS INTERNATIONAL, INC. BOCAS FRUIT CO.
L.L.C. CHIQUITA FRESH CUT L.L.C. CHIQUITA FRESH NORTH AMERICA L.L.C. COAST
CITRUS DISTRIBUTORS HOLDING COMPANY CHIQUITA INTERNATIONAL TRADING COMPANY
CHIQUITA INTERNATIONAL LIMITED

 

By:  

/s/Jeffrey M. Zalla

Name:   Jeffrey M. Zalla Title:  

Senior Vice President and Chief Financial

Officer of Chiquita Brands International, Inc.

(Parent Authorized Officer)



--------------------------------------------------------------------------------

FRESH INTERNATIONAL CORP.

ALAMO LAND COMPANY

B C SYSTEMS, INC.

FRESH EXPRESS INCORPORATED

 

By:  

/s/Tanios Viviani

Name:   Tanios Viviani Title:  

President for each of the Fresh Express

Obligors listed above

 

TRANSFRESH CORPORATION

By:  

/s/Tanios Viviani

Name:   Tanios Viviani Title:  

Vice President



--------------------------------------------------------------------------------

SCHEDULE 1.01-1

ADJUSTMENTS TO EBITDA

For purposes of calculating EBITDA for any period covered in the table set forth
below, the amounts (in thousands) set forth in such table shall be added to
EBITDA for such period:

 

Description

   Q1 2006    Q2 2006    Q3 2006    Q4 2006

Economic impact of Tropical Storm Gamma and Hurricane Stan, including
incremental costs and reduced volume

   $ 16,100    $ 8,300    $ 700    $ 400

Shutdown of Manteno Facility

   $ 1,600    $ 600      —        —  

Nonrecurring spinach industry losses, including additional reserves and customer
credits but excluding costs related to restoring consumer confidence in spinach
and packaged salad products

     —        —      $ 9,000      —  



--------------------------------------------------------------------------------

SCHEDULE 2.06(c)(ii)

SCHEDULE OF VESSELS FOR POSSIBLE SALE

REFRIGERATOR SHIPS

Bremer Vulcan Class

Chiquita Bremen

Chiquita Rostock

Country Class

Chiquita Belgie

Chiquita Italia

Chiquita Scandinavia

Chiquita Schweiz

Chiquita Deutschland

Chiquita Nederland

CONTAINER SHIPS

Lady Class

Courtney

Francis

Edyth

Puritan